

SECURITY AGREEMENT


This SECURITY AGREEMENT (the “Agreement”) is entered into as of July 7, 2008 by
and among Driftwood Ventures, Inc., a Delaware corporation (the “Company”), and
the persons and entities named on the Schedule of Purchasers attached hereto
(each individually a “Purchaser” and collectively, the “Purchasers”).


WHEREAS, on or about the date hereof the Purchasers have purchased from the
Company certain convertible secured term promissory notes issued by the Company
(together with any replacements thereof or substitutions therefor, the “Notes”);
and


WHEREAS, it is a condition to the obligation of the Purchasers to purchase the
Notes that the Company shall have executed and delivered this Agreement to the
Purchasers.


NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
purchase the Notes and for other good and valuable consideration, the Company
hereby agrees with the Purchasers as follows:


1. Defined Terms. The following terms shall have the following meanings:


“Accounts”, “Chattel Paper”, “Documents”, “Equipment”, “Fixtures”, “General
Intangibles”, “Goods”, “Instruments”, “Inventory”, “Proceeds” and “Securities”
shall have the respective meanings as defined in the Code.


“Code” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.


“Collateral” shall have the meaning assigned to such term in Section 2(a) of
this Agreement.


“Copyrights” mean all copyrights (registered or otherwise) and registrations and
applications for registration thereof, and all rights therein provided by
multinational treaties or conventions.


“Event of Default” shall mean the Company’s failure to pay or discharge the
Obligations in full in accordance with the terms of the Notes and this
Agreement, the occurrence of an Event of Default (as defined in the Notes) or
the Company’s breach of any provision of this Agreement.


“Intellectual Property” shall mean, without limitation, any and all Patents,
trade secrets, confidential business information, formula, Copyrights, mask
works, claims of infringement against third parties, licenses, permits, license
rights to or of technologies, contract rights with employees, consultants or
third parties, Trademarks, databases, computer programs and other computer
software interfaces, know-how, customer lists, inventions and discoveries, and
other such rights generally classified as intangible, intellectual property
assets in accordance with GAAP possessed or owned by Company, or which the
Company now or hereafter has a right to use or in which the Company now or
hereafter has an interest.
 

--------------------------------------------------------------------------------


 
“Patents” mean all national (including the United States) and multinational
statutory invention registrations, patents, patent registrations and patent
applications, including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations, and all rights therein
provided by multinational treaties or conventions and all improvements to the
inventions disclosed in each such registration, patent or application.


“Requisite Holders” shall mean the holders of Notes representing at least
seventy-five percent (75%) of the outstanding principal amount of all Notes then
outstanding.


“Obligations” shall mean the unpaid principal amount of, and interest on, the
Notes.


“Ratably” shall mean in the ratio that the outstanding principal amount of the
Note held by each Purchaser bears to the aggregate outstanding principal of all
Notes held by all Purchasers.


“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations and applications for registration thereof, including, but not
limited to, all marks registered in the United States Patent and Trademark
Office, the Trademark Offices of the States and Territories of the United States
of America, and the Trademark Offices of other nations throughout the world, and
all rights therein provided by multinational treaties or conventions.


2. Grant of Security Interest; Action by Requisite Holders.


(a) To secure the Company’s prompt, punctual, and faithful performance of all
and each of the Obligations (whether at the stated maturity, by acceleration or
otherwise), the Company hereby grants to the Purchasers a continuing security
interest in and to and assigns to the Purchasers all of the Company’s right,
title and interest in and to all of the Company’s property, assets and rights of
every kind and nature, wherever located and whether now owned or hereafter
acquired or arising, including, without limitation the following, and all
products, Proceeds, substitutions, and accessions of or to the same,
(collectively, the “Collateral”):


(1) All Accounts and accounts receivable;


(2) All Inventory;


(3) All contract rights;


(4) All General Intangibles;


2

--------------------------------------------------------------------------------


 
(5) All Goods;


(6) All Chattel Paper;


(7) All Fixtures;


(8) All Intellectual Property;


(9) All Equipment;


(10) All books, records, and information relating to the Collateral and/or to
the operation of the Company’s business, and all rights of access to such books,
records, and information, and all property in which such books, records, and
information are stored, recorded, and maintained;


(11) All Instruments, documents of title, Documents, policies and certificates
of insurance, Securities, deposits, deposit accounts, money, cash, or other
property;


(12) All federal, state and local tax refunds and/or abatements to which the
Company is, or becomes entitled, no matter how or when arising, including, but
not limited to any loss carry back tax refund;


(13) All insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds and premium rebates arise out of any of the foregoing, or otherwise;


(14) All liens, guaranties, rights, remedies, and privileges pertaining to any
of the foregoing, including the right of stoppage in transit; and


(15) All other assets of every nature and description, whether they be now
existing or hereafter arising and whether now or hereafter belonging to the
Company.


(b) Notwithstanding anything to the contrary contained elsewhere in this
Agreement or the Notes, each Purchaser by its execution and delivery of this
Agreement hereby: (i) irrevocably authorizes and appoints each other Purchaser,
acting with the consent or authorization of the Requisite Holders, to take on
behalf of all Purchasers, any and all actions required or permitted to be taken
by the Purchasers under this Agreement and (ii) agrees with each other Purchaser
that any and all actions required or permitted to be taken by the Purchasers or
any of them under this Agreement may be taken only upon the written consent or
authorization of the Requisite Holders and that such Purchaser will not take any
action required or permitted to be taken by the Purchasers under this Agreement,
or otherwise take any action to enforce any of the terms of this Agreement, in
the absence of such written consent or authorization. The Company may rely on
any such written consent or authorization given to it and signed by the
Requisite Holders until such consent or authorization is withdrawn or replaced
by another such consent or authorization signed by the Requisite Holders.
 
3

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, the Purchasers shall share Ratably all proceeds from or distributions
of or with respect to the Collateral.


Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term “Collateral” shall not include any Contract, Instrument
or Chattel Paper in which the Company has any right, title or interest if and to
the extent such Contract, Instrument or Chattel Paper includes a provision
containing a restriction on assignment such that the creation of a security
interest in the right, title or interest of the Company therein would be
prohibited and would, in and of itself, cause or result in a default thereunder
enabling another person party to such Contract, Instrument or Chattel Paper to
enforce any remedy with respect thereto; provided that the foregoing exclusion
shall not apply if (i) such prohibition has been waived or such other person has
otherwise consented to the creation hereunder of a security interest in such
Contract, Instrument or Chattel Paper or (ii) such prohibition would be rendered
ineffective pursuant to Sections 9-408(a) or 9-409(a) of the Code, as applicable
and as then in effect in any relevant jurisdiction, or any other applicable law
(including the Bankruptcy Code) or principles of equity); provided further that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and the Company shall be deemed to have
granted a security interest in, all its rights, title and interests in and to
such Contract, Instrument or Chattel Paper as if such provision had never been
in effect; and provided further that the foregoing exclusion shall in no way be
construed so as to limit, impair or otherwise affect any Purchasers
unconditional continuing security interest in and to all rights, title and
interests of the Company in or to any payment obligations or other rights to
receive monies due or to become due under any such Contract, Instrument or
Chattel Paper and in any such monies and other proceeds of such Contract,
Instrument or Chattel Paper.


3. Rights of Purchasers; Limitations on Purchasers’ Obligations.


(a) Company Remains Liable under Accounts. Anything herein to the contrary
notwithstanding, the Company shall remain liable under each of the Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account. The Purchasers shall not have any obligations
or liability under any Account (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Purchasers of any
payment relating to such Account pursuant hereto, nor shall the Purchasers be
obligated in any manner to perform any of the obligations of the Company under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by them or as to sufficiency of any performance by any party under any
Account (or any agreement giving rise thereto), to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.
 
4

--------------------------------------------------------------------------------


 
(b) Notice to Account Debtors. Upon the request of the Purchasers at any time
after the occurrence and during the continuance of an Event of Default, the
Company shall notify account debtors on the Accounts that the Accounts have been
assigned to the Purchasers and that payments in respect thereof shall be made
directly to the Purchasers. The Purchasers may in their own name or in the name
of others communicate with account debtors on the Accounts to verify with them
to their satisfaction the existence, amount and terms of any Accounts.


(c) Collection on Accounts. The Purchasers hereby authorize the Company to
collect the Accounts, subject to the Purchasers’ rights to curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default.


4. Covenants of the Company. The Company covenants and agrees with the
Purchasers that from and after the date of this Agreement until the Obligations
are paid or otherwise discharged in full:


(a) Location of Collateral; Other Liens. The Company will notify the Purchasers,
at least twenty (20) days prior to any such event, of any change in the
Company’s exact legal name, any change in its place of business or location of
the Collateral or its establishment of any new place of business or location of
Collateral or office where its records concerning Accounts and other assets are
kept. The Company is the owner of the Collateral and will be the owner of the
Collateral hereafter acquired free from any adverse lien, security interest or
encumbrance (other than is permitted pursuant to Section 4(f) hereof), and the
Company will defend the Collateral against the claims and demands of all persons
at any time claiming the same or any interest therein. Except those in respect
of Senior Indebtedness, no financing statements covering any Collateral or any
proceeds thereof are on file in any public office.


(b) Further Documentation; Pledge of Instruments and Chattel Paper. At any time
and from time to time, upon the written request of the Purchasers, and at the
sole expense of the Company, the Company will promptly and duly execute and
deliver such further instruments and documents and take such further action as
the Purchasers may reasonably request for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Code in effect in any jurisdiction with respect to the
liens created hereby. The Company also hereby authorizes the Purchasers to file
any such financing or continuation statement without the signature of the
Company to the extent permitted by applicable law. A carbon, photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction if so permitted by applicable law. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Chattel Paper, such Instruments or Chattel
Paper shall be immediately delivered to the Purchasers or their duly appointed
agent, duly endorsed in a manner satisfactory to the Purchasers, to be held as
Collateral pursuant to this Agreement.
 
5

--------------------------------------------------------------------------------


 
(c) Maintenance of Records; Inspection of Collateral. The Company will keep and
maintain at its own cost and expense satisfactory and complete records of the
Collateral, including without limitation, a record of all payments received and
all credits granted with respect to the Accounts. The Company will permit the
Purchasers to inspect the Collateral at any reasonable time.


(d) Compliance with Laws, Etc. The Company will comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to the Collateral or any part thereof, provided, however, that the
Company may contest any such law, rule, regulation or order in any reasonable
manner which shall not, in the reasonable opinion of the Purchasers, adversely
affect the Purchasers’ rights or the priority of their liens on the Collateral.


(e) Payment of Obligations. The Company will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if (i) the validity thereof is being contested in good faith by appropriate
proceedings, (ii) such proceedings do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against on the Company’s books in
accordance with generally accepted accounting principles.


(f) Limitation on Liens on Collateral. The Company will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any lien or claim on or to the Collateral,
except for (i) those liens, if any, existing on the date hereof as set out in
Schedule A hereto; (ii) liens to secure taxes, assessments and other
governmental charges in respect of obligations not overdue or liens on
properties to secure claims for labor, material or supplies in respect of
obligations not overdue; (iii) deposits or pledges made in connection with, or
to secure payment of, workmen’s compensation, unemployment insurance, old age
pensions or other social security obligations; (iv) liens in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as execution is not levied thereunder or in respect
of which the Company shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review; (v) liens of carriers,
warehousemen, mechanics and materialmen or other like liens arising in the
ordinary course of business which secure amounts not overdue for a period of
more than sixty (60) days or which are being contested in good faith by
appropriate proceedings; (vi) purchase money security interests in, or lease
obligations incurred to finance the acquisition of, property acquired after the
date hereof, which security interests or lease obligations cover only the
property so acquired; (vii) liens that are subordinate to the security interest
granted in the Collateral pursuant to this Agreement; (viii) liens to Trinad
Management, LLC in connection with the $750,000 debt owed to Trinad Management,
LLC that will be pari passu with the liens granted to the Purchasers hereunder
(as Trinad Management, LLC will be signatory hereto through the execution of a
joinder signature page attached hereto) and (ix) extensions, refinancings,
modifications, amendments and restatements of items (i), (vi) and (vii) above,
provided that the principal amount of any obligation secured by such lien is not
increased or the terms thereof are not modified to impose more burdensome terms
upon the Company and no other material term or provision is materially modified,
and will defend the right, title and interest of the Purchasers in and to any of
the Collateral against the claims and demands of all persons whomsoever.
 
6

--------------------------------------------------------------------------------


 
(g) Limitations on Dispositions of Collateral. The Company will not sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so, except in the ordinary course of business and except for
the loan to Green Screen Interactive Software, Inc. as contemplated under the
use of proceeds in Section 8(e) of the Note Purchase Agreement, by and among the
Company and the Purchasers named on the Schedule of Purchasers attached thereto,
dated July 7, 2008.


(h) Further Identification of Collateral. The Company will furnish to the
Purchasers from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Purchasers may reasonably request, all in reasonable detail.


5. Purchasers’ Appointment as Attorney-in-Fact.


(a) Powers. The Company hereby appoints the Purchasers and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of the
Company and in the name of the Company or in its own name, from time to time in
the discretion of the Purchasers so long as an Event of Default has occurred and
is continuing, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate action and to execute any and all instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Company shall grant the
Purchasers the power and right, on behalf of the Company, without notice to or
assent by the Company, to do the following:


(i) In the name of the Company or its own name, or otherwise, to take physical
possession of the Collateral and to maintain such possession on the Company’s
premises or to remove the Collateral or any part thereof to such other places as
the Purchasers may desire;


(ii) In the name of the Company or its own name, or otherwise, to endorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible or with
respect to any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Purchasers for the purpose of collecting any
and all such moneys due under any Account, Instrument, General Intangible or
with respect to any other Collateral whenever payable;
 
7

--------------------------------------------------------------------------------


 
(iii) To pay or discharge taxes and liens levied or placed on or threatened
against the Collateral;


(iv) To direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Purchasers or as the Purchasers shall direct;


(v) To ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;


(vi) To sign and endorse any invoices, freight or express bill, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;


(vii) To open mail addressed to the Company and to change the Post Office Box or
mailing address of the Company and use the Company’s stationery and billing
forms or facsimiles thereof, for the purpose of collecting Accounts and
realizing upon the Collateral;


(viii) To commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
part thereof and to enforce any other right in respect of any Collateral;


(ix) To defend any suit, action or proceeding brought against the Company with
respect to any Collateral;


(x) To settle, compromise or adjust any suit, action or proceeding described in
Subsection (ix) above and, in connection therewith, to give such discharges or
releases as the Purchasers may deem appropriate;


(xi) To assign any patent or trademark of the Company (along with the goodwill
of the business to which any such patent or trademark pertains), throughout the
world for such term or terms, on such conditions, and in such manner, as the
Purchasers shall in their sole discretion determine; and


(xii) Generally, to sell, transfer, pledge and make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Purchasers were the absolute owners thereof for all purposes, and to
do, at the Purchasers’ option and the Company’s expense, at any time, or from
time to time, all acts and things which the Purchasers deem necessary to
protect, preserve or realize upon the Collateral and the Purchasers’ liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as the Company might do.
 
8

--------------------------------------------------------------------------------


 
The Company hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney shall be a power coupled
with an interest and shall be irrevocable.


(b) No Duty on Part of the Purchasers. The powers conferred on the Purchasers
hereunder are solely to protect the Purchasers’ interests in the Collateral and
shall not impose any duty upon them to exercise any such powers. The Purchasers
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to the Company for any act
or failure to act hereunder, except for gross negligence or willful misconduct.


6. Performance by Purchasers of the Company’s Obligations. If the Company fails
to perform or comply with any of its agreements contained herein and the
Purchasers, as provided for by the terms of this Agreement, shall perform or
comply, or otherwise cause performance or compliance, with such agreement, the
expenses of the Purchasers incurred in connection with such performance or
compliance shall be payable by the Company to the Purchasers on demand and shall
constitute Obligations secured hereby.


7. Remedies. If an Event of Default shall occur and be continuing, the
Purchasers may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the Code. Without limiting the generality of the foregoing, the
Purchasers, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Company or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith sell, lease, assign, give option or options to purchase,
or otherwise dispose of and deliver the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Purchasers or elsewhere upon such terms and conditions as they may deem
advisable and at such prices as they may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Purchasers shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in the
Company, which right or equity is hereby waived or released. The Company further
agrees, at the Purchasers’ request, to assemble the Collateral and make it
available to the Purchasers at places that the Purchasers shall reasonably
select, whether at the Company’s premises or elsewhere. The Purchasers shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Purchasers hereunder, including, without limitation, reasonable attorney’s fees
and disbursements, to the payment in whole or in part of the Obligations, in
such order as the Purchasers may elect, and only after such application and
after the payment by the Purchasers of any other amount required by any
provision of law, need the Purchasers account for the surplus, if any, to the
Company. To the extent permitted by applicable law, the Company waives all
claims, damages and demands it may acquire against the Purchasers arising out of
the exercise by the Purchasers of any of their rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least five (5)
days before such sale or other disposition. The Company shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Obligations and the fees and
disbursements of any attorneys employed by the Purchasers to collect such
deficiency.
 
9

--------------------------------------------------------------------------------


 
8. Term of Agreement. This Agreement and the security interest in the Collateral
granted by the Company to the Purchasers hereunder shall terminate on the date
on which all payments under the Notes have been made in full or otherwise
converted pursuant to the terms thereof and all other Obligations have been paid
or discharged in full. Promptly following such termination, the Purchasers will
join in executing any termination statement and other filings with respect to
any financing statement executed and filed pursuant to this Agreement or
required for evidencing termination of this Agreement or the Purchasers’
security interest in the Collateral and file any such termination statements or
other filings with the appropriate agencies.


9. Limitation on Duties Regarding Preservation of Collateral. The Purchasers’
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Purchasers deal with similar
property for their own account. Neither the Purchasers nor any of their
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Company or otherwise.


10. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.


11. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


12. Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.


13. No Waiver; Cumulative Remedies. The Purchasers shall not by act (except by a
written instrument pursuant to Section 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Purchasers, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchasers of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Purchasers would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.
 
10

--------------------------------------------------------------------------------


 
14. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Company and the
Requisite Holders; provided, however, that no provision of this Agreement may be
waived, amended, supplemented or otherwise modified without the consent of any
Purchaser if such waiver, amendment, supplement or other modification would
materially adversely affect the rights of such Purchaser in a manner different
than it affects the rights of the Requisite Holders. This Agreement shall be
binding upon the successors and assigns of the Company and shall inure to the
benefit of the Purchasers and their respective successors and permitted assigns,
provided that this Agreement may not be assigned by a Purchaser without the
prior written consent of the Company.


15. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York without giving effect to the
conflicts of laws principles thereof.


16. Termination. The security interest granted hereunder shall continue and
remain in full force and effect until the payment or other discharge in full of
all Obligations.


17. Counterparts. This Agreement may be executed in multiple counterparts and by
the various parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement.


18. Notices. All notices, requests, consents and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to be duly given if (a) personally delivered or (b) if sent by facsimile,
registered or certified mail (return receipt requested) postage prepaid or by
reputable overnight courier and designated for next day delivery, addressed to
such party at the address set forth below or such other address as may hereafter
be designated by a party to all other parties to this Agreement by proper notice
in accordance with this Section 18:
 
If to the Company:        
Driftwood Ventures, Inc.   2121 Avenue of the Stars   Suite 2550  
Los Angeles, CA 90067



If to any Purchaser:  at its address shown on the Schedule of Purchasers
attached hereto.
 
11

--------------------------------------------------------------------------------


 
All such notices, requests, consents and other communications shall be deemed
delivered and received (a) in the case of personal delivery or facsimile
transmission, when received as evidenced by an acknowledgment of receipt
thereof, (b) if sent by registered or certified mail, three (3) Business Days
after mailing and (b) if sent by courier, one (1) Business Day after delivery to
the courier. For purposes hereof, a “Business Day” is any day other than a
Saturday, Sunday or other day on which commercial banks are authorized or
required by law to close in New York City.
 


[Remainder of Page Intentionally Left Blank]


12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Purchaser and the Company have caused this Security
Agreement to be executed as an instrument under seal by their authorized
representatives as of the date first written above.
 
 

 
COMPANY:
 
 
DRIFTWOOD VENTURES, INC.
 
 
By:/s/ Charles Bentz
Name: Charles Bentz
Title: Chief Financial Officer

 
 
[Additional Signature Page Follows]
 
13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Security Agreement to be duly executed as of the date
first written above.
 
 

 
PURCHASERS:
 
 
TRINAD CAPITAL MASTER FUND, LTD.
 
 
By: /s/ Jay Wolf
Name: Jay Wolf
Title: Managing Director of Trinad Management, LLC, its Manager
 
 
 
BACK BAY LLC
 
 
By: /s/ Howard Smuckler 
Name: Howard Smuckler
Title: Chief Financial Officer of Roxbury LLC, its Manager



[Additional Signature Page Follows]
 
14

--------------------------------------------------------------------------------


 
Counterpart Signature Page
to
SECURITY AGREEMENT




By execution and delivery of this Counterpart Signature Page, the undersigned
does hereby become a party to that certain Security Agreement by and among
Driftwood Ventures, Inc., a Delaware corporation (the “Company”), the Agent (as
defined therein) and the Purchasers (as defined therein) dated as of July 7,
2008 (the “Security Agreement”), as a Purchaser, and is entitled to all of the
benefits under and is subject to all of the obligations, restrictions and
limitations set forth in the Security Agreement that are applicable to the
Purchasers. This Counterpart Signature Page shall take effect and shall become a
part of said Security Agreement immediately upon execution.



 
PURCHASER:
 
CIPHER 06 LLC
 
 
 
By: /s/ Jason Adelman
Name: Jason Adelman
Title: Managing Member

 
[Additional Signature Page Follows]
 
15

--------------------------------------------------------------------------------


 
JOINDER
to
SECURITY AGREEMENT




By execution and delivery of this Joinder, the undersigned does hereby become a
party to that certain Security Agreement by and among Driftwood Ventures, Inc.,
a Delaware corporation (the “Company”), the Agent (as defined therein) and the
Purchasers (as defined therein) dated as of July 7, 2008 (the “Security
Agreement”), as a Purchaser, and is entitled to all of the benefits under and is
subject to all of the obligations, restrictions and limitations set forth in the
Security Agreement that are applicable to the Purchasers. This Joinder shall
take effect and shall become a part of said Security Agreement immediately upon
execution.



 
TRINAD MANAGEMENT, LLC
 
 
By: /s/ Jay Wolf
Name: Jay Wolf
Title: Managing Director





[Additional Signature Page Follows]
 
16

--------------------------------------------------------------------------------


 
SCHEDULE OF PURCHASERS




Name and Address
Loan Amount
Trinad Capital Master Fund, Ltd.
2121 Avenue of the Stars
Suite 1650
Los Angeles, CA 90067
 
$2,500,000
Back Bay LLC
c/o Roxbury LLC
6355 Topanga Canyon Boulevard
Suite 335
Woodland Hills, CA 61367
 
$2,000,000
Cipher 06 LLC
590 Madison Ave - Fifth Floor
New York, NY 10022
 
$150,000




17

--------------------------------------------------------------------------------



Schedule A


Existing Liens
 
18

--------------------------------------------------------------------------------


 